DETAILED ACTION
This office action is in response to the amendment filed December 3, 2020.  
Claims 1-20 are pending. 
The Examiner attempted to contact applicant’s Representative Bruce Shem to discuss potential amendments but was unable to reach him. Applicant’s representative is invited to schedule an interview should they feel it would be helpful in advancing prosecution of the case. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 was filed after the mailing date of the application on the same date. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks, filed December 3, 2020 with respect to the rejection(s) of claim(s) 1,8, and 15 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendments to the claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,6-8,13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Feng” (US PG Publication 2016/0077902) in view “Lundberg” (US PG Publication 2017/0329588) and further in view of “Berg” (US PG pub 2019/0042215). 

Regarding Claim 1, Feng teaches: 
11. A non-transitory machine-readable medium storing a program 2executable by at least one processing unit of a device, the program comprising sets of instructions for:  4receiving, from a client device, a request to execute an application object receiving, from a client device, a request to execute an application object 5configured to execute in a first runtime environment;  (Feng, e.g. ¶9, ¶¶29-31 teaches receiving API requests for javascript objects constructed based on a class description from a JS and JSON file to run on the server-side)

7registering the application object in the first runtime environment;  (¶31 Feng teaches instantiating the JS Object in a server-side runtime based on the JSON object description, see further ¶156 instantiating objects at runtime in server, where as in ¶¶35-36 objects may be exposed at runtime; Additionally/Alternatively Feng teaches execution of proxy objects in a client runtime associated with the server runtime objects in ¶41)). 

8enriching a definition of the application object with metadata associated with 9the second runtime environment; (Feng ¶194-195 teaches extending the JSON description of objects with JSDL extensions extending the description of the objects, including various metadata to provide a rich description of object properties (see further e.g .¶¶215,237))

and  10executing the application object in the first runtime environment. (See e.g. ¶¶35-36 web services used to expose the JS objects, and ¶156 describes runtime processor instantiating javascript objects based on the  JSON descriptions)

Feng does not explicitly teach, but Lundberg teaches:
registering the first runtime environment in a second runtime environment;  (Lundberg Fig. 3, ¶86-94 teaches registering of services within a server-side runtime environment for calling and executing the services at runtime)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Feng and Lundberg as each is directed to management of cloud-based server-side execution, Feng teaches 

Feng and Lundberg do not teach, but Berg teaches:
[Registering]… with empty execution functions; (See placeholder functions of 316, Fig. 3 ¶¶39-40 “FIG. 3 depicts an example code snippet 300 for creating and posting an example template constraint expression 306.  The template constraint expression 306 can be posted using a mapping of variables to placeholders (in this example represented by a context object 312).  Placeholders (e.g., 302 and 304) can be defined and used in place of variables in the template constraint expression 306.  At a later point, variables (e.g., 308 and 310) can be used to create a context 312 that is passed to a function 314 of the template constraint expression 306 to post an instance of the template constraint expression with the variables 308 and 310 substituted for the placeholders 302 and 304, respectively.  [0040] A class 316 can be defined and used create instances of placeholders.  In at least some embodiments, the class 316 can be a simple wrapper for an index variable to ensure type safety.  The type of a variable that a placeholder represents can be provided as a template argument.  For example, in FIG. 3, placeholders 302 and 304 are defined as placeholders for the "Gecode::IntVar" variable type.  This type information can be used to select a correct overloaded function when creating the template constraint expression 306.  Supported functions can be defined in source files associated with the template constraint expression codebase.  In at least some embodiments, the functions can correspond to existing default functions and/or user-defined extensions. “)


 using the metadata to override the empty execution functions. (See placeholder functions of 316, Fig. 3 ¶¶39-40 above). 
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Feng and Lundberg with those of Berg as each is directed to translation of code into respective computing environments and Berg teaches “Placeholders can be used instead of concrete variables in the constraint-space representation of the configuration model.  This template constraint expression can be copied later on for each object instance in a configuration object graph that matches the dependency.  Each copy can then reference a different suitable set of constraint-engine variables on demand” (¶21).   



Regarding Claim 6, Feng further teaches:
(See e.g. Fig, 1, ¶160 describes API handler 120, which may expose API of the objects sets of web services as well as the runtime processor 105 executing the JS objects 150 instantiated on the server-side. These server-side runtime environments in Feng may all include JavaScript environments include, e.g. Node.js as described in ¶194). 

Regarding Claim 7, Feng further teaches:
17. The non-transitory machine-readable medium of claim 1, wherein the 2machine-readable representation of the data model definition is based on a JavaScript Object 3Notation (JSON) format. (See Feng 145, Fig 1 teaching representing the objects to be deployed a JSON format, see further ¶¶194-195). 

Claims 8 and 15 are rejected on the same basis as claim 1 above. 

Claims 13 and 20 are rejected on the same basis as claim 6 above. 

Claim 14 is rejected on the same basis as claim 7 above. 

Allowable Subject Matter
Claims 2-5, 9-12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






MJB
4/27/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191